Citation Nr: 0738179	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected type 
II diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970, with service in the Republic of Vietnam.  The veteran's 
decorations include the Bronze Star Medal and the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased rating for service-connected 
type II diabetes mellitus, currently evaluated as 20 percent 
disabling.

The veteran was afforded a VA examination, in connection with 
his claim, in January 2004.  At that time, the examiner 
reported that the veteran was being treated as an outpatient 
at the Shreveport VA Medical Center and by a private 
physician, Dr. E.  In addition, the veteran indicated in his 
substantive appeal dated in May 2005 that was receiving 
continual treatment at the Shreveport VA Medical Center as 
well as a VA outpatient clinic in Monroe, Louisiana.  The 
Board notes there are no medical or treatment records 
associated with the claims folder dated since October 2003.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the Board has no discretion and must remand the claim to 
obtain the VA clinical records pertaining to treatment of the 
veteran's service-connected type II diabetes that are dated 
since October 2003.  In addition, the Board must remand for 
attempts to be made to obtain all records of Dr. E regarding 
the veteran's treatment since October 2003.

As stated above, the veteran was last afforded a VA 
examination in January 2004.  The VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  In addition to the veteran's last VA 
examination being unduly remote, the veteran has stated that 
since the examination he has retired due to his type II 
diabetes, indicating that his condition has worsened.  
Because there may have been a significant change in the 
veteran's condition, the claim must also be remanded for a 
new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA 
treatment records pertaining to the 
veteran's service-connected type II 
diabetes that are dated since October 
2003.  

2.  After obtaining appropriate 
authorization, associate with the claims 
file the records of Dr. E that pertain to 
the veteran's treatment dated since 
October 2003.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  After completion of the above 
development, the veteran should be 
afforded a VA Compensation and Pension 
examination to determine the current 
status of his service-connected type II 
diabetes mellitus.  The claims folder and 
a copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  The examiner must 
indicate whether or not the veteran's 
service-connected type II diabetes 
mellitus requires insulin, a restricted 
diet, and/or regulation of activities.  
All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




